***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                        IN RE KYLLAN V.*
                            (AC 40437)
              DiPentima, C. J., and Prescott and Norcott, Js.

                                  Syllabus

The respondent father appealed to this court from the judgment of the trial
   court terminating his parental rights with respect to to his minor child,
   K. The petitioner, K’s mother, sought to terminate the father’s parental
   rights, pursuant to statute (§ 45a-717 [g] [2] [B]), on the ground that K
   had been denied, by reason of an act or acts of parental commission
   or omission, the care, guidance or control necessary for K’s physical,
   educational, moral or emotional well-being. K was present in the home
   when the father had assaulted one of his other children, M, although K
   was in another room with her half-sister, P, at the time. This court
   previously upheld the trial court’s decision to terminate the father’s
   parental rights as to P and M. The trial court in the present case deter-
   mined that K’s exposure to the incident with M was the same as P’s,
   concluded that the adjudicatory issues were therefore the same and
   had been fully and fairly litigated in P’s case, and applied the doctrine
   of collateral estoppel in determining that the petitioner had proven the
   adjudicatory ground by clear and convincing evidence. The court then
   determined that terminating the father’s parental rights was in K’s best
   interest and rendered judgment terminating his parental rights, from
   which he appealed to this court. Held that the trial court improperly
   applied the doctrine of collateral estoppel in determining that the peti-
   tioner had proven the adjudicatory ground by clear and convincing
   evidence and, thus, a new trial was warranted: although a child’s status
   as a bystander to an act of abuse of a sibling can be sufficient for the
   termination of parental rights as an act of commission or omission under
   § 45a-717 (g) (2) (B), the only basis for the trial court’s finding in the
   present case that K had been denied the care, guidance or control
   necessary for K’s physical, educational, moral or emotional well-being
   as a result of the abuse of M was through collateral estoppel, but because
   the issue of whether the father’s abuse of M resulted in a denial to K
   of care, guidance or control necessary for her physical, educational,
   moral or emotional well-being was neither actually litigated nor neces-
   sarily determined in the prior proceeding, and because the circum-
   stances of the termination of the father’s parental rights as to M and P
   were separate and distinct from those as to K, collateral estoppel could
   not apply to preclude the father from litigating whether his abuse of M
   resulted in the denial of care, guidance or control necessary for K’s
   physical, educational, moral or emotional well-being; moreover, the peti-
   tioner’s attempt to marshal the facts found by the trial court in support
   of her argument that the adjudicatory ground was proven without resort
   to collateral estoppel was unavailing, as the trial court did not state a
   basis for its finding that the denial of care, guidance or control was
   established by clear and convincing evidence other than through collat-
   eral estoppel, and it was not for this court to find facts.
       Argued January 11—officially released February 27, 2018**

                            Procedural History

  Petition by the mother of the minor child to terminate
the respondent father’s parental rights with respect to
the child, brought to the Regional Probate Court for the
district of New London and transferred to the Superior
Court in the judicial district of New London, Juvenile
Matters at Waterford, and tried to the court, Driscoll, J.;
judgment terminating the respondent’s parental rights,
from which the respondent appealed to this court.
Reversed; new trial.
   David J. Reich, for the appellant (respondent).
  James P. Sexton, with whom were Megan L. Wade
and, on the brief, Michael S. Taylor, for the appellee
(petitioner).
                         Opinion

   NORCOTT, J. The respondent father appeals from
the judgment of the trial court terminating his parental
rights with respect to his biological daughter, K, pursu-
ant to General Statutes § 45a-717 (g).1 The respondent
claims on appeal that the trial court improperly relied
on the adjudicatory findings from a prior proceeding
involving two of his other children to support the adjudi-
catory ground in the present case, namely, that because
of a parental act of commission or omission, K was
denied care, guidance, or control necessary for her
physical, educational, moral, or emotional well-being
as required by the statute. We agree with the respondent
that the trial court improperly applied collateral estop-
pel in determining that K was denied the care, guidance,
or control necessary for her physical, educational,
moral, or emotional well-being as a result of the respon-
dent’s act of commission or omission. Accordingly, we
reverse the judgment and remand the case for a new
trial.
  The following facts, which were found by the trial
court in its memorandum of decision or are otherwise
undisputed, and procedural history are pertinent to our
decision. K was born to the petitioner mother and the
respondent in 2001. Since shortly after K’s birth, the
petitioner and the respondent have been in almost con-
stant litigation regarding custody, visitation, and sup-
port of K. During this time, the respondent has sought
to exercise his parental rights, but the petitioner has
opposed any contact between him and K.
   On March 24, 2012, K was visiting the respondent
along with two of her half-siblings, M and P.2 On that
day, the respondent assaulted M while P and K were
in another room. On the basis of this assault, the respon-
dent was arrested, convicted, and incarcerated. M and
P’s mother then filed petitions to terminate the respon-
dent’s parental rights as to the two children. In re Pay-
ton V., 158 Conn. App. 154, 158, 118 A.3d 166, cert.
denied, 317 Conn. 924, 118 A.3d 549 (2015). The court
granted the petitions, concluding as to P that the adjudi-
catory ground of § 45a-717 (g) (2) (B) had been met
because, as a result of the respondent’s assault of M,
which P heard, the respondent was arrested, convicted,
and incarcerated, which resulted in the denial to the
children of the respondent’s financial and emotional
support and guidance. Id. This court affirmed the termi-
nation of the respondent’s parental rights as to M and
P. Id., 167.
   On June 16, 2015, six days after this court released
its decision in In re Payton V., the petitioner filed a
petition in the Probate Court seeking to terminate the
respondent’s parental rights as to K pursuant to, inter
alia, § 45a-717 (g) (2) (B). The case was then transferred
to the Superior Court for Juvenile Matters. See General
Statutes § 45a-715 (g).
   Before trial, the petitioner’s counsel moved the court,
in essence, to apply the doctrine of collateral estoppel
to the adjudicative facts underlying In re Payton V.,
specifically, that the respondent had committed an
assault through a deliberate and nonaccidental act that
resulted in serious bodily injury to another child of the
respondent. See General Statutes § 45a-717 (g) (2) (F).
The respondent’s counsel objected on the basis that
the prior proceeding was not applicable to K. The court
then stated: ‘‘[T]o the extent that [the petitioner] has
filed a claim that [K] has been denied care, guidance,
control necessary, et cetera, by reason of acts of paren-
tal commission or omission by [the respondent], that
issue was . . . fully litigated.’’ The court clarified that
the finding in In re Payton V. that M had been abused
was limited to whether M or P had been denied care,
guidance, or control by reason of an act of commission
or omission by the respondent; see In re Payton V.,
supra, 158 Conn. App. 158; not whether M suffered
serious bodily injury. See id., 158 n.3. After that clarifica-
tion, the court granted the motion. The trial then
ensued.
   In its memorandum of decision terminating the
respondent’s parental rights, the court noted: ‘‘[K] also
was present at [the respondent’s] home at the time of
[the respondent’s] assault of the child’s half-brother,
[M], and her exposure to the incident was the same as
her half-sister, [P].’’ The court then found by clear and
convincing evidence that the criteria for § 45a-717 (g)
(2) (B) had been met because ‘‘[K] is in privity with [P],
so the adjudicatory issues are the same,’’ and applied
collateral estoppel as to the entire adjudicatory ground.
After then finding that termination of parental rights
was in the best interests of K, the court terminated the
respondent’s parental rights. This appeal followed.
   On appeal, the respondent claims that the trial court
improperly relied on the adjudicatory findings from a
prior proceeding involving two of his other children to
support the same adjudicatory ground in the present
case, namely, that because of a parental act of commis-
sion or omission, K was denied care, guidance, or con-
trol necessary for her physical, educational, moral, or
emotional well-being as required by statute. Specifi-
cally, the respondent argues that collateral estoppel
would be appropriate only to determine whether the act
of commission or omission had occurred, not whether
K was denied care, guidance, or control necessary for
her physical, educational, moral, or emotional well-
being. We agree with the respondent.
   We begin with the applicable legal principles. Termi-
nation of parental rights is defined as ‘‘the complete
severance by court order of the legal relationship, with
all its rights and responsibilities, between the child and
the child’s parent . . . .’’ General Statutes § 45a-707
(8). ‘‘It is, accordingly, a most serious and sensitive
judicial action.’’ (Internal quotation marks omitted.) In
re Jessica M., 217 Conn. 459, 464, 586 A.2d 597 (1991).
   General Statutes § 45a-715 (a) (1) permits a child’s
parent to petition the Probate Court to terminate the
parental rights of that child’s other parent. In order to
terminate a parent’s parental rights under § 45a-717, the
petitioner must prove by clear and convincing evidence
at least one of the seven grounds for termination deline-
ated in § 45a-717 (g) (2) and that termination is in the
best interest of the child. General Statutes § 45a-717
(g) (1).
   ‘‘A hearing on a petition to terminate parental rights
consists of two phases: the adjudicatory phase and the
dispositional phase. During the adjudicatory phase, the
trial court must determine whether one or more
grounds for termination of parental rights set forth in
. . . § 45a-717 (g) (2) has been proven by clear and
convincing evidence. If the trial court determines that
at least one of the statutory grounds for termination
has been proved, then it proceeds to the dispositional
phase. . . . In the dispositional phase, there must be
a showing by clear and convincing evidence whether
termination is in the best interests of the child.’’ (Inter-
nal quotation marks omitted.) In re Baciany R., 169
Conn. App. 212, 225–26, 150 A.3d 744 (2016).
   ‘‘Clear and convincing proof is a demanding standard
denot[ing] a degree of belief that lies between the belief
that is required to find the truth or existence of the
[fact in issue] in an ordinary civil action and the belief
that is required to find guilt in a criminal prosecution.
. . . [The burden] is sustained if evidence induces in
the mind of the trier a reasonable belief that the facts
asserted are highly probably true, that the probability
that they are true or exist is substantially greater than
the probability that they are false or do not exist.’’
(Internal quotation marks omitted.) Chief Disciplinary
Counsel v. Rozbicki, 326 Conn. 686, 701, 167 A.3d
351 (2017).
   Ordinarily, we review the trial court’s subordinate
factual findings for clear error and its determination
that a ground for termination of parental rights has
been proven for evidentiary sufficiency; In re Egypt E.,
327 Conn. 506, 525–26, 175 A.3d 21 (2018); however,
‘‘[a]pplication of the doctrine of collateral estoppel is a
question of law over which we exercise plenary review.’’
Lighthouse Landings, Inc., v. Connecticut Light &
Power Co., 300 Conn. 325, 345, 15 A.3d 601 (2011).
  ‘‘[C]ollateral estoppel precludes a party from relitigat-
ing issues and facts actually and necessarily determined
in an earlier proceeding between the same parties or
those in privity with them upon a different claim. . . .
Furthermore, [t]o invoke collateral estoppel the issues
sought to be litigated in the new proceeding must be
identical to those considered in the prior proceeding.’’
(Citations omitted; internal quotation marks omitted.)
Mazziotti v. Allstate Ins. Co., 240 Conn. 799, 812, 695
A.2d 1010 (1997).
   ‘‘The common-law doctrine of collateral estoppel, or
issue preclusion, embodies a judicial policy in favor of
judicial economy, the stability of former judgments and
finality. . . . Collateral estoppel means simply that
when an issue of ultimate fact has once been deter-
mined by a valid and final judgment, that issue cannot
again be litigated between the same parties in any future
lawsuit. . . . Issue preclusion arises when an issue is
actually litigated and determined by a valid and final
judgment, and that determination is essential to the
judgment. . . . Collateral estoppel express[es] no
more than the fundamental principle that once a matter
has been fully and fairly litigated, and finally decided,
it comes to rest.’’ (Emphasis added; internal quotation
marks omitted.) In re Jah’za G., 141 Conn. App. 15, 26,
60 A.3d 392, cert. denied 308 Conn. 926, 64 A.3d 329
(2013). ‘‘An issue is actually litigated if it is properly
raised in the pleadings or otherwise, submitted for
determination, and in fact determined. . . . An issue
is necessarily determined if, in the absence of a determi-
nation of the issue, the judgment could not have been
validly rendered.’’ (Citations omitted; emphasis omit-
ted; internal quotation marks omitted.) Cadle Co. v.
Gabel, 69 Conn. App. 279, 294, 794 A.2d 1029 (2002).
   Section 45a-717 (g) (2) (B) specifies certain actions
that constitute prima facie evidence of an act of com-
mission or omission, including sexual molestation and
exploitation, severe physical abuse, or a pattern of
abuse. The statute, however, does not limit acts of com-
mission or omission to just these three types of acts.
Recently, our Supreme Court noted the variety of cases
in which this court has affirmed the termination of
parental rights based on either § 45a-717 (g) (2) (B) or
the corresponding statute for proceedings initiated by
the Commissioner of Children and Families, General
Statutes § 17a-112 (j) (3) (C). In re Egypt E., supra, 327
Conn. 529–30. In listing cases that ‘‘demonstrate the
statute’s wide applicability’’; id., 529; our Supreme Court
cited specifically to In re Payton V., as support that
‘‘abusing a sibling in a child’s presence or within ear-
shot’’ can constitute an act of commission or omission
under either of the applicable statutes. Id., 530. The
court then noted that ‘‘[i]n all of the foregoing cases
[including In re Payton V.], the children at issue suf-
fered physical, emotional, and/or psychological harm
as a result of their parents’ various acts of commission
or omission.’’ Id.
   Thus, it is beyond dispute that status as a bystander
to an act of abuse of a sibling is grounds for termination
as an act of commission or omission under § 45a-717
(g) (2) (B). The respondent does not dispute this notion
nor that his abuse of M while K was in the same room
as P could meet this criteria; he argues, however, that
for the adjudicatory ground to be met, the petitioner
must also ‘‘show that, as a result of the parental acts of
commission or omission, the care, guidance, or control
necessary for the child’s well-being has been denied.’’
(Emphasis altered; internal quotation marks omitted.)
In re Egypt E., supra, 327 Conn. 527.
   In the present case, the only basis from which the
trial court found the denial of the care, guidance, or
control necessary for K’s physical, educational, moral,
or emotional well-being as a result of the abuse of M
was through collateral estoppel. For collateral estoppel
to apply to this finding via In re Payton V., however, the
issue must have been actually litigated and necessarily
determined as it pertains to K. Neither happened here.
When the trial court rendered judgment terminating the
respondent’s parental rights as to M and P, it was neither
determined nor necessary to determine whether the
respondent’s abuse of M resulted in the denial to K of
care, guidance, or control necessary for her physical,
educational, moral, or emotional well-being. Because
the circumstances of the termination of the respon-
dent’s parental rights as to M and P are separate and
distinct from those as to K, collateral estoppel cannot
apply to preclude the respondent from litigating
whether his abuse of M resulted in the denial of care,
guidance, or control necessary for K’s physical, educa-
tional, moral, or emotional well-being.3
    In the alternative, the petitioner attempts to marshal
the facts as found by the trial court to argue that the
denial of care, guidance, or control necessary for K’s
physical, educational, moral, or emotional well-being
is apparent without resort to collateral estoppel. The
trial court, however, did not state a basis for its finding
that the denial of care, guidance, or control was estab-
lished by clear and convincing evidence other than
through collateral estoppel. To determine whether
there is sufficient evidence to terminate the respon-
dent’s parental rights as to K, there must be subordinate
factual findings. In re Egypt E., supra, 327 Conn. 525–26.
‘‘It is well settled that we do not find facts.’’ (Internal
quotation marks omitted.) Kearse v. Taylor, 165 Conn.
App. 780, 791, 140 A.3d 389 (2016). Because we will not
usurp the role of the fact finder, we leave it to the
trial court to determine on remand if there is sufficient
evidence to prove the adjudicatory ground.
  Likewise, we find the petitioner’s argument that In
re Payton V. is binding on this court in determining
whether the adjudicatory ground in this case has been
met unpersuasive. We apply precedent to facts. See,
e.g., Green v. Commissioner of Correction, 172 Conn.
App. 585, 599, 160 A.3d 1068, cert. denied, 326 Conn.
907, 163 A.3d 1206 (2017). There was no finding as to
whether K has been denied the care, guidance, or con-
trol necessary for her physical, educational, moral, or
emotional well-being other than through collateral
estoppel, and that finding is not in accord with the law.
We will not use precedent to make findings that the
trial court did not. Such a holding would undermine
and circumvent our collateral estoppel jurisprudence.
    Because we hold that collateral estoppel was improp-
erly applied and there were no other factual findings
to support that the respondent denied K the care, guid-
ance, or control necessary for her physical, educational,
moral, or emotional well-being as required by § 45a-717
(g) (2) (B), the court improperly reached the disposi-
tional phase to determine the best interests of the child.
In re Valerie D., 223 Conn. 492, 511, 613 A.2d 748 (1992)
(‘‘[o]ur statutes and case law make it crystal clear that
the determination of the child’s best interests comes
into play only after statutory grounds for termination
of parental rights have been established by clear and
convincing evidence’’ [emphasis in original]).4
  The judgment is reversed and the case is remanded
for a new trial.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** February 27, 2018, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 45a-717 (g) provides in relevant part: ‘‘At the adjourned
hearing or at the initial hearing where no investigation and report has been
requested, the court may approve a petition terminating the parental rights
. . . if it finds, upon clear and convincing evidence, that (1) the termination
is in the best interest of the child, and (2) . . . (B) the child has been
denied, by reason of an act or acts of parental commission or omission . . .
the care, guidance or control necessary for the child’s physical, educational,
moral or emotional well-being. . . .’’
   2
     M and P share the same mother, who is different from K’s mother, the
petitioner in this case. The respondent is the father of all three children.
   3
     Although the trial court found that K and P are ‘‘in privity’’ with each
other, we note that the use of this term in this context is inapposite because
privity only concerns the party against whom collateral estoppel is claimed
and because the respondent’s parental rights as to K and P are separate
and distinct. ‘‘While it is commonly recognized that privity is difficult to
define, the concept exists to ensure that the interests of the party against
whom collateral estoppel . . . is being asserted have been adequately repre-
sented because of his purported privity with a party at the initial proceeding.’’
(Emphasis added; internal quotation marks omitted.) Mazzioti v. Allstate
Ins. Co., supra, 240 Conn. 813. Likewise, ‘‘[a] key consideration in determin-
ing the existence of privity is the sharing of the same legal right by the parties
allegedly in privity.’’ (Internal quotation marks omitted.) Aetna Casualty &
Surety Co. v. Jones, 220 Conn. 285, 304, 596 A.2d 414 (1991).
   4
     Because we determine that a new trial is necessary, we do not address
whether this court’s holding in In re Carla C., 167 Conn. App. 248, 262, 143
A.3d 677 (2016), which pertained to the ground of no ongoing parent-child
relationship pursuant to § 45a-717 (g) (2) (C), should be extended to include
whether a parent who may be partially responsible for the denial of care,
guidance, or control necessary for the child’s physical, educational, moral,
or emotional well-being by the other parent can then seek termination of
parental rights on that ground.